United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from , to. 001-35067 Commission File Number SWISHER HYGIENE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ Number of shares outstanding of each of the registrant's classes of Common Stock at March 11, 2013: 175,157,404 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) at September30,2012 and December31,2011 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011 2 Condensed Consolidated Statement of Stockholders' Equity (Unaudited) for the Nine Months Ended September 30, 2012 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 34 ITEM 4. Controls and Procedures 35 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 37 ITEM 1A. Risk Factors 38 ITEM 6. Exhibits 39 i Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $2,660at September 30, 2012 and $2,185 at December31, 2011) Inventory Assets of discontinued operations Other assets Total current assets Property and equipment, net Goodwill Other intangibles, net Deferred income tax assets Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt and obligations due within one year Advances from shareholder Liabilities of discontinued operations Total current liabilities Long-term debt and obligations Other long-term liabilities Total noncurrent liabilities Commitments and contingencies (Note 16) Stockholders' equity Swisher Hygiene Inc. stockholders’ equity Preferred stock, par value $0.001, authorized 10,000,000 shares, no shares issued and outstanding at September 30, 3012 and December 31, 2011 - - Common stock, par value $0.001, authorized 600,000,000 shares; 175,064,011 and 174,810,082 shares issued and outstanding at September 30, 2012 and December31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Swisher Hygiene Inc. stockholders’ equity Non-controlling interest 22 22 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements 1 Table of Contents SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue Products $ Services Franchise and other Total revenue Costs and expenses Cost of sales Route expenses Selling, general, and administrative expenses Acquisition and merger expenses 59 Depreciation and amortization Gain from bargain purchase - ) - ) Total costs and expenses Loss from continuing operations ) Other expense, net ) Net loss from continuing operations before income taxes ) Income tax (expense) benefit ) ) Net loss from continuing operations ) Income (Loss) from discontinued operations, net of tax 74 ) Net loss ) Net income attributable to non-controlling interest - (1
